                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                                CRIMINAL ACTION
 DERRICK CARTER,                                                NO. 18-561-1

                         Defendant.


                                            ORDER

       AND NOW, this 29th day of June 2021, upon consideration of Defendant’s Motion for

Release Pending Imposition of Sentence (Doc. No. 146), the Government’s Response in

Opposition (Doc. No. 150), and in accordance with the Opinion of the Court issued this date, it is

ORDERED that Defendant’s Motion for Release Pending Imposition of Sentence (Doc. No. 146)

is DENIED.




                                                    BY THE COURT:



                                                    / s / J oel H. S l om s ky
                                                    JOEL H. SLOMSKY, J.
